Opinion issued September 20, 2007







In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-07-00559-CV
____________

THE CITY OF HOUSTON, Appellant

V.

UNITED WATER SERVICES, INC., Appellee



On Appeal from the 280th District Court
Harris County, Texas
Trial Court Cause No. 2001-60189



MEMORANDUM  OPINION
	The parties have filed a joint motion to dismiss the appeal in the above-referenced cause.  No opinion has yet issued.  Accordingly, the motion is granted, and
the appeal is dismissed.  See Tex. R. App. P. 42.1(a)(2).
	All other pending motions in this appeal are overruled as moot.  The Clerk is
directed to issue mandate within 10 days of the date of this opinion.  See Tex. R. App.
P. 18.1.
PER CURIAM
Panel consists of Justices Taft, Hanks, and Higley.